prareeee see = —=

4

Se: 3:16-cv-50074 Document #: 170 Filed: 10/18/19 Page 1 of 2 PagelD #:806

Bf Copy
ecey| Hem ing, Hx -¢1494)

 

DiXon Barvecte ie. retlen

 

 

\Kboo as, Branton Ave,

 

Diten, EL C/o 32)

 

 

September 2%, Alf

 

 

 

 

Hanacable thilip. fy Reiahatd
lazz ce oo F

 

 

 

Clek of The U5 Dis[net Court
| United Ghote Cid he ee

 

 

Kae K ford, TL ners Lilo

 

 

 

 

pout CO ya

3 x
eas Les CloSureS of wh fneSSes s es

 

 

 

_~Dattyl Fhem ! og Ve sit. Godinez, etal,
Case Ao./Ole C 5S007Y

 

 

 

OS Orstiuet Court fot The Apes, Dretpot
OF LHhinais, ide stern Division

 

 

 

 

 

 

 

 

 

 

 

 
Case: 3:16-cv-50074 Document #; 170 Filed: 10/18/19 Page 2 of 2 PagelD #:807

a

a ) (Sh; emberly. Pray, fe GlSe. Be ve. Bases tuded
pa l Bei Ghat Jatete_aemeso- Z blifaess =) + ae
———_4tho- Ae lastly Pa sft. down ba; Yh you fora
later viet, about the cay this SH4uatoa hegpea—

ts ES here ~n- Dia, ” We . Kibet! - Aeneas:
Se hes i a. ade ber Pd ca. 5 > las ef ii eal Ga.
= te * ? Feteat_ bers f ding than. a > 4ut the a OT ese
Lee experienc 2 Same of the Same /sSues
—__—_—_las LTt+ was Pathe aa CGE By Boia
berg ii NN thot human. aos —
iets _¢ Tn fag LOLA. wate Wie Shek A) ee

bee toet cea = Gregory. Lesan t *(B- SL2. Z6)— somes
erate ort —___FRremat elle — fa pss Ge)

ee Pe °o ZF 28)

Ue | one, ses PqGuel. vn bd esa ® ce A -Gef 32)
I 7 “Bho tox at a U4 -/o § To os
i ____ Jee _Pectign * ae B-S799)
| es mis efald Bates  " aes t:)

 

 

 

 

 

 

 

 

a A as

at G/F

 

 

 

 

 
